Case 1:19-cr-00552-GHW Document 23 Filed 12/30/19 Page 1 of 1

PAUL B. BRICKFIELD** NEW YORK OFFICE

pbrickfield@brickdonlaw.com PAUL B. BRICKFIELD PC.

JOSEPH R. DONAHUE: 219 WESTCHESTER AVENUE
SUITE 200

jdonabue@brickdonlaw.com

 

PORT CHESTER, N.Y. 10573
{914} 935-9705

 

of counsel i 7) | GF RN EY §&
A Oo R N CE Y¥
NANCY J. SCAPPATICCI arto kN ty

nscappaticci@brickdonlaw.com 70 GRAND AVENUE
RIVER EDGE, NEW JERSEY 07661

ea ‘TELEPHONE (201) 488-7707

FACSIMILE (201) 488-9559
“CERTIFIED CRIMINAL TRIAL LAWYER - NEW JERSEY www.brickdonlaw.com
+t MEMBER OF NEW YORK BAR

December 30, 2019

Via ECF Only

Honorable Gregory H. Woods, U.S.D J.
United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Edward Shin
Case No-.: 1:19-cr-00552-GHW

Dear Judge Woods:
I represent Edward Shin in the above-referenced matter which is scheduled
for a status conference before Your Honor on Tuesday, January 7, 2020 at 9:00 a.m.

Today, I sent a letter to Your Honor requesting an adjournment of this conference to
a date in the week of January 20, 2020 or later.

I am now writing to advise that Assistant U.S. Attorney Tara LaMorte has
advised that her office has no objection to the adjournment of the January 7 status
conference.

Please advise of dates after January 20, 2020 that are acceptable to the Court.

In addition, the parties have agreed that time between January 7, 2020 and the
new status conference will be excludable under the Speedy Trial Act.

Respectfully submitted,

LA LA

Paul B. Brickfield

cc: Assistant U.S. Attorney Tara LaMorte (via ECF and electronic mail)
Assistant U.S. Attorney Daniel Tracer (via ECF and electronic mail)
